Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election of Group II, claims 5-11, in response to restriction requirement of 11/03/2021 is acknowledged.
Applicant traverses the restriction requirement to the extent of requesting that claims in Group I that correspond to allowable Group II claims be reinstated for allowance. However, since Applicant did not provide a clear reason for traversal of the restriction/election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). In regards to Group I invention, as described in the restriction requirement, the invention group I employs radical derivatives of the compounds and not the compounds of claim 5 having the substitution group R and thus are different from the compounds recited in invention II. Accordingly, the restriction requirement is deemed proper and is made FINAL.
Applicants preserve their right to file a divisional on the non-elected subject matter.

Status of the claims
Claims 5-11 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 discloses compounds A’), (B’) and (C’) having R group, but however, the definition of R group is missing and thus it is unclear what substitution groups are intended to encompass by R and thus the final structure of the compounds are unclear.
Claim 6 recites “wherein LA represents linoleic acid”. The term linoleic acid has not recited in previous lines of the claim and thus it is unclear as to whether applicant is intended to encompass linoleic acid in the compounds or not.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5-11 are rejected under 35 U.S.C. 102 a(1) as being anticipated by Yamada et al (Nat Chem Biol 2016, hereinafter “Yamada”).
Wang discloses compounds having the structures

    PNG
    media_image1.png
    248
    250
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    248
    171
    media_image2.png
    Greyscale

The above compounds read on the compounds (B’) and (C’) of claims 5-11 when R is CH3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Talanta 2016, hereinafter “Wnag”).
Wang discloses a compound having the structure

    PNG
    media_image3.png
    184
    92
    media_image3.png
    Greyscale
.  The compound is structurally very similar to the compound (A”) of claims 5-10 and would be considered functionally equivalent to the compound (A’) of claims 5-11. The only difference lies in the selection of hydrogen substitution versus alkyl substitution on the oxygen atom that is linked to nitrogen of piperidine on the compound. It was well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results or that hydrogen and methyl are deemed obvious variants (In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA 1978).
In regards to claim 5, R has not been defined and in the absence of a clear definition, the R group can be considered as hydrogen or methyl and thus would be obvious to the compound of Wang.
In regards to claims 6, the R group CH3 provides obvious substitution group methyl versus hydrogen and thus is obvious.
In regards to claims 7, the R group CH3 provides obvious substitution group methyl versus hydrogen and thus is obvious.
In regards to claims 8, the R group CH3 provides obvious substitution group methyl versus hydrogen and thus is obvious.
In regards to claims 9, the R group CH3 provides obvious substitution group methyl versus hydrogen and thus is obvious.
In regards to claims 10, the R group CH3 provides obvious substitution group methyl versus hydrogen and thus is obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641